JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order entered August 18, 2016, be affirmed. Appellant has not shown that the district court erred in sua sponte dismissing the complaint. See 28 U.S.C, § 1915(e)(2) (“[T]he court shall dismiss the case at any time” if the court determines the action fails to state a claim on which relief may be granted). The district court *9properly dismissed for failure to state a claim, as well as for lack of subject matter jurisdiction, because the allegations in her complaint are “’patently insubstantial,’ presenting no federal question suitable fon decision,” Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.